Citation Nr: 0838324	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1977 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Wichita Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that hearing loss was 
exacerbated while on active duty with the Navy where he was 
exposed to noise on a flight line.  

The service treatment records disclose that on entrance 
examination right ear sensorineural hearing loss was noted, 
but not in the left ear.  In February 1997, the veteran was 
treated for otitis.  History included the insertion of 
drainage tubes six years previously.  In March 1977, he was 
treated for otitis media of the right ear.  In July 1977, the 
veteran complained of bleeding from the left ear.  Ear tubes 
were in place and the impression was to rule out otitis 
media.  There is no report of a separation examination. 

After service, private medical records disclose that in 
August 1979 the veteran had a revision of a right 
mastoidectomy, following a mastoidectomy in 1971.  The 
diagnosis was chronic otitis media in the right ear.  The 
pathology report of fragments from the surgery were 
consistent with cholesteatoma. 



VA records disclose that in November 1988 the veteran 
complained of pain in both ears and drainage from the left 
ear.  Audiological testing revealed high frequency hearing 
loss in each ear.  In September 1990, audiology testing 
revealed normal left ear hearing under VA standards and mixed 
hearing loss in the right ear.  In March 1992, audiological 
testing revealed conductive hearing loss in the left ear.  In 
January 2005, audiological testing revealed mixed conductive 
and sensorineural hearing loss. 

As the evidence in the record is insufficient to determine 
whether the current bilateral hearing loss or tinnitus is 
related to active duty, further evidentiary development is 
required under the duty to assist.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

2. Obtain the veteran's service 
personnel records.

3. Afforded the veteran a VA audiology 
examination to determine whether the 
veteran's current bilateral hearing 
loss and tinnitus were incurred in or 
aggravated by active duty from January 
1977 to August 1977.  The claims folder 
should be made available to the 
examiner for review.



In formulating an opinion, the examiner 
is asked to address the following:

a). Was the pre-existing right ear 
hearing loss noted on entrance 
examination aggravated by service, 
including any noise exposure the veteran 
may have had, that is, was there a 
permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to the natural progress of the 
condition as contrasted to a temporary 
worsening of symptoms?  

b). Is it as least as likely as not that 
the current hearing loss in the left ear 
is related to service, including any 
noise exposure the veteran may have had, 
considering the audiology findings by VA 
in November 1988, in September 1990, in 
March 1992, and in January 2005.

The term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

4. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


